Exhibit 10.2

 

Form of Restricted Stock Unit Award Notice under the National Fuel Gas Company

2010 Equity Compensation Plan

 

 

                                                                                    [date]

 

 

 

 

 

 

Name

Address

Address

 

Dear _________:

 

            I am pleased to inform you that on [date of grant] the Compensation
Committee (“Committee”) of the Board of Directors of National Fuel Gas Company
(the “Company”) granted to you (the “Grantee” or “you”) an aggregate of
____ Restricted Stock Units under the National Fuel Gas Company 2010 Equity
Compensation Plan (the “Plan”), subject to a Performance Goal as set forth in
this Award Notice.  A Restricted Stock Unit is a right to receive, pursuant to
the Plan, one share of the Company’s Common Stock, $1.00 par value (“Common
Stock”), or the equivalent value thereof in cash, at the end of a specified
period of time, which right is subject to forfeiture in accordance with the
Plan.

The Restricted Stock Units covered by this letter agreement (“Award Notice”) are
referred to in this Award Notice as “Your Restricted Stock Units.”  The total
number of Restricted Stock Units covered by this Award Notice is referred to in
this Award Notice as the “Maximum Opportunity.”  The Plan and the Committee’s
Administrative Rules (“Rules”) govern the operation of the Plan, as well as the
terms and conditions of Your Restricted Stock Units, and are incorporated herein
by reference.  Capitalized terms not otherwise defined herein shall have the
meanings set forth for such terms in the Plan or the Rules.

1.            Restricted Period and Performance Goal

The lapse of the Restricted Period with respect to Your Restricted Stock Units,
and the vesting of Your Restricted Stock Units, are subject to a Performance
Goal as set forth in this Award Notice.  The Performance Cycle for Your
Restricted Stock Units is [start date] through [end date].  Except as otherwise
specified in the Plan or determined by the Committee, and to the extent the
Performance Goal has been achieved, the Restricted Period with respect to Your
Restricted Stock Units shall lapse, and Your Restricted Stock Units shall
vest, on such date as the Committee determines the extent to which the
Performance Goal has been achieved.  Such determination date shall be not later
than [date].





--------------------------------------------------------------------------------

 

Page 2

The Performance Goal upon which any vesting and payment of Your Restricted Stock
Units is conditioned shall be the Total Return on Capital (as defined below) of
the Company over the Performance Cycle relative to the Total Return on Capital
of other companies in the Report Group (as defined below) for the Performance
Cycle.  Total Return on Capital for the Company or any member of the Report
Group shall mean the average of the returns on capital for each twelve month
period corresponding to each of the Company’s fiscal years during the
Performance Cycle, based on the data reported for that company in the AUS
Monthly Utility Reports (or, if the AUS Monthly Utility Reports ceases to be
available, such alternative publication or service as the Committee shall
designate) for the Natural Gas Distribution and Integrated Natural Gas Companies
for which data is available for the entire Performance Cycle (the “Report
Group”).  Notwithstanding the foregoing, in comparing the Company’s performance
to that of the Report Group, the Committee shall adjust the Company’s Total
Return on Capital to include the effect of discontinued operations.  To the
extent reasonably correctible, the Committee shall correct the reported data for
a known error in the reporting of the results of the Company.

The term “Percentile Ranking” as used in this Award Notice means the percentage
determined by dividing:

(A)      the remainder of the Company’s rank within the Report Group for the
Performance Cycle (measured lowest to highest) based on its Total Return on
Capital for the Performance Cycle, minus one (1),

by

(B)      the number of companies (excluding the Company) in the Report Group for
that Performance Cycle.

For purposes of determining the Company’s rank within the Report Group, if the
Company’s Total Return on Capital for a Performance Cycle equals that of another
company in the Report Group, the Company shall be ranked ahead of such other
company.

The Restricted Period with respect to Your Restricted Stock Units shall lapse,
and Your Restricted Stock Units shall vest, to the extent the Company achieves
the Percentile Ranking detailed below, provided that Your Restricted Stock Units
have not previously been forfeited in accordance with the Plan or the Rules:

 

 

Company’s

Percentile Ranking

Percentage of

Maximum Opportunity Paid

 

 

<  45.01%

0%

45.01%

25.00%

60.00%

50.00%

75.00%

75.00%

100.00%

100.00%

For performance between two established performance levels, the percentage of
Maximum Opportunity paid will be determined by mathematical interpolation.    





--------------------------------------------------------------------------------

 

Page 3

Any and all of Your Restricted Stock Units representing the percent of the
Maximum Opportunity not required to be paid shall not vest, and shall be
automatically forfeited on [date], if not previously forfeited in accordance
with the Plan or the Rules.

2.            Settlement

At the expiration of the Restricted Period with respect to any of Your
Restricted Stock Units then outstanding, you will receive for each Restricted
Stock Unit that has vested, in the Committee’s discretion, either (i) a cash
payment equal to the Fair Market Value of the underlying share of Common Stock
as of such payment date, (ii) one share of Common Stock or (iii) any combination
of cash and Common Stock having equivalent value to (i) or (ii) as of such
payment date.   The Committee has elected to issue Common Stock in settlement of
Restricted Stock Units, but the Committee has reserved the right to pay you in
any other manner permitted by this Award Notice, the Plan or the Rules.  Any
fractional share otherwise payable in settlement of Your Restricted Stock Units
shall be paid in cash.

3.            Restrictions on Transferability

Your Restricted Stock Units may not be sold, assigned, transferred or pledged
during the Restricted Period, except that the Committee may permit (on such
terms and conditions as it shall establish) some or all of Your Restricted Stock
Units to be transferred during the Restricted Period to a Permitted Transferee
in accordance with Section 14(a) of the Plan.

4.            Rights as a Shareholder

You shall not have any right, in respect of Your Restricted Stock Units, to vote
on any matter submitted to the Company’s stockholders until such time, if any,
as the shares of Common Stock attributable to Your Restricted Stock Units have
been issued. Dividend Equivalents will not be provided in respect of Your
Restricted Stock Units.

5.            Termination of Employment

In the event your employment with the Company or its Subsidiaries terminates due
to your death, Disability or Retirement, or due to the divestiture by the
Company of one or more Subsidiaries or other business segments, divisions or
operations in a transaction that does not otherwise qualify as a Change in
Control, then the number of Your Restricted Stock Units that otherwise would
have vested after the end of the Performance Cycle shall be pro-rated to reflect
the time period from the commencement of the Performance Cycle through the date
of the termination of your service to the Company or its Subsidiaries, as
described in Sections 11(a)(i) and 11(c)(i), respectively, of the Plan, and any
of Your Restricted Stock Units that do not vest shall automatically be
forfeited.  In the event your employment with the Company or its Subsidiaries
terminates for any other reason,  the provisions of the Plan shall control.

6.            Change in Control

Subject to the terms of the Plan and the Rules, in the event of a Change in
Control of the Company, each of Your Restricted Stock Units then outstanding
shall become fully vested and



--------------------------------------------------------------------------------

 

Page 4

payable.  In addition, the Committee may direct that each of Your Restricted
Stock Units  be settled in cash with its value determined based on the value
received by the shareholders in any transaction that constitutes a Change in
Control.  The Plan also allows the Committee to reasonably determine in good
faith, before a Change in Control, that this Award shall be honored or assumed,
or new rights substituted therefore, by your employer or the parent or affiliate
of your employer, provided that any such honored, assumed or substituted award
must satisfy the requirements set forth in Section 12(b) of the Plan, including
“substantially equivalent economic value.” 

7.            Adjustments in Common Stock

In the event of an Adjustment Event, including any stock dividend, stock split,
merger, consolidation, reorganization, recapitalization or other similar event
affecting the Common Stock, the Committee shall equitably adjust, in its
discretion, the number of shares subject to this Award Notice.  To the extent
deemed equitable and appropriate by the Committee and subject to any required
action by shareholders of the Company or of any successor in interest to the
Company or any direct or indirect parent corporation of the Company or any such
successor, in any Adjustment Event that is a merger, consolidation,
reorganization, liquidation, dissolution or similar transaction, Your Restricted
Stock Units shall be deemed to pertain to the securities and other property,
including cash, to which a holder of the number of shares of Common Stock
covered by this Award Notice would have been entitled to receive in connection
with such Adjustment Event.  Any determination made by the Committee pursuant to
this Section 7 shall be final, binding and conclusive.

8.            Authority of Committee 

The Committee has the authority to interpret the Plan and all Restricted Stock
Units granted thereunder, to establish rules and regulations relating to the
Plan and to make all other determinations it believes necessary or advisable for
the administration of the Plan.  The scope of the Committee’s authority is more
fully described in the Plan.  All determinations and actions of the Committee
are final, conclusive and binding on you.

9.            Miscellaneous

(a)      This Award Notice shall be binding upon and inure to the benefit of the
Company (and its successors and assigns) and you (and your heirs, legal
representatives and estate) and shall be governed by the laws of the State of
New Jersey, and any applicable laws of the United States.  The award of
Restricted Stock Units under the Plan does not alter, amend or otherwise affect
your employment status with the Company or its subsidiaries.  No contract or
right of employment shall be implied by this Award Notice.

(b)      The Committee may at any time unilaterally amend any unpaid Restricted
Stock Units, to the extent it deems appropriate, provided, however, that subject
to Section 5(d) of the Plan, any such amendment which is adverse to the Grantee
shall require the Grantee’s consent unless the Committee determines that such
amendment or modification is necessary or advisable to comply with applicable
law as a result of changes in law or regulation or to avoid the



--------------------------------------------------------------------------------

 

Page 5

imposition of an additional tax, interest or penalty under Section 409A of the
Internal Revenue Code of 1986, as amended.

(c)            If Your Restricted Stock Units are assumed or new Restricted
Stock Units are substituted therefor in any corporate reorganization (including,
but not limited to, any transaction of the type referred to in Section 424(a) of
the Internal Revenue Code of 1986, as amended), employment by such assuming or
substituting company or by a parent company or a subsidiary thereof shall be
considered for all purposes of this Award Notice to be employment by the
Company.

(d)            In consideration of the Grantee’s privilege to participate in the
Plan, the Grantee agrees (i) not to disclose any trade secrets of, or other
confidential/restricted information of the Company to any unauthorized party,
(ii) not to make any unauthorized use of such trade secrets or confidential or
restricted information during his or her employment with the Company or its
Subsidiaries or after such employment is terminated, and (iii) not to solicit
any then current employees of the Company or any other subsidiaries of the
Company to join the Grantee at his or her new place of employment after his or
her employment with the Company or its Subsidiaries is terminated.

(e)            This Award Notice, together with the Plan and the Rules,
constitutes the entire agreement between the parties with respect to the subject
matter hereof.  You hereby acknowledge that you have been provided with a copy
of the Plan and the Rules, and understand the terms and conditions of these
documents and of this Award Notice.  In the event of any conflict between this
Award Notice and the terms of the Plan and the Rules, the Plan and the Rules
will govern and control.

(f)            In the event of the invalidity of any part or provision of this
Award Notice, such invalidity shall not affect the enforceability of any other
part or provision hereof.

10.            Tax Withholding

The Company will be entitled to deduct from any payment under this Award Notice,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment or
may require you to pay to it such tax prior to and as a condition of the making
of such payment.  Subject to the Rules and any regulations or procedures
established by the Committee, you may pay the amount of taxes required by law to
be withheld, in whole or in part, by requesting that the Company withhold from
any payment of Common Stock due in settlement of Your Restricted Stock Units, or
by delivering to the Company, shares of Common Stock having a Fair Market Value
less than or equal to the amount of such required withholding taxes.

11.            Securities Law Requirements

The Company will not be required to issue shares in settlement of Your
Restricted Stock Units unless and until (a) such shares have been duly listed
upon each stock exchange on which the Company’s Common Stock is then registered
and (b) a registration statement under the



--------------------------------------------------------------------------------

 

Page 6

Securities Act of 1933 with respect to such shares is then effective.  The Board
may require you to furnish to the Company, prior to the issuance of any shares
of Common Stock in connection with the settlement of Your Restricted Stock
Units, an agreement, in such form as the Board may from time to time deem
appropriate, in which you represent that the shares acquired by you upon such
settlement are being acquired for investment and not with a view to the sale or
distribution thereof.

12.            Restricted Stock Units Subject to Plan and Rules

Your Restricted Stock Units shall be subject to all the terms and provisions of
the Plan and the Rules, and you shall abide by and be bound by such terms and
provisions and all rules, regulations and determinations of the Board or the
Committee now or hereafter made in its discretion in connection with the
administration of the Plan. 

13.            American Jobs Creation Act

In addition to amendments permitted by Section 9(b) above, amendments to Your
Restricted Stock Units may be made by the Company, without your consent, in
order to ensure compliance with the American Jobs Creation Act of 2004.  And,
further, amendments may be made to the Plan to ensure such compliance, which
amendments may impact Your Restricted Stock Units.

 

If the foregoing is acceptable to you, kindly acknowledge your acceptance by
signing both originals of this letter and returning one to [Secretary].  

Very truly yours,

                                                                        NATIONAL
FUEL GAS COMPANY

 

 

                                                                                                                        

                                                                        [Name]

                                                                        [Title]

 

 

AGREED TO AND ACCEPTED

this _____ day of _________________, ____

 

By:                                                  

                        Grantee

 



--------------------------------------------------------------------------------